DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities:  the claims have spelled discrete as “discreet” which is being interpreted as a minor spelling error.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrucci (US 2008/0047825 A1 – hereafter ‘825) in view of Mohr et al. (WO-2010/040473 A2 – hereafter ‘473 with reference to the enclosed machine translation).
‘825 discloses a system for directing charged particles to a target material (Abstract) that includes the following limitations for claim 1: 
“A flatbed air-liquid interface exposure module”: ‘825 discloses an electrostatic particle exposure system (system 100; Fig. 1; [0014]) which is being interpreted as the module of the instant application.  
“a moisturizing section, an exposure section and an aerosol duct”: ‘825 discloses an exposure chamber assembly (assembly 104; Fig. 1; [0015]) and an inlet structure (inlet 148, i.e. the aerosol duct; Fig. 1; [0017]).  
“the exposure section comprise a means for ensuring an electric field comprising a metal plate”: ‘825 discloses a first electrode (electrode 112; Fig. 1; [0017]) that is being interpreted as the metal plate of the instant application.  
 “the aerosol duct being configured for sequentially guiding the charged nanoparticles through the moisturizing section and the exposure section”: The duct of ‘825 is fully capable of moving the particles through a moisturizing section and the exposure section.  
Regarding the limitation of “a plurality of discrete stubs which protrude from the metal plate into the exposure section”: ‘825 does not specifically stat that there are a plurality of stubs, but discloses a plurality of chambers that include the electrode pedestal and electrode.
For claim 1, the use of multiple pedestals within the same chamber would have been obvious to one of ordinary skill in the art at the time of filing in order to process multiple samples ([0027]).  Further, this would be a duplication of parts that would not have patentable significance unless a new and unexpected result is produced (see MPEP § 2114.04 VI B).  It should be further noted that ‘825 discloses an increasing efficiency with the deposition of particles as the applied field strength increases ([0023]; Fig. 3).  This efficiency approaches 100% for the smallest particles and around 80% for the largest particles (Fig. 3).  Therefore, the teachings of multiple pedestals and the applied field strength would render the plurality of discrete stubs obvious to one of ordinary skill in the art in order to further increase the number of cells deposited onto the target area of each pedestal therefore increasing the throughput of the device.    
‘825 differs from the instant claim regarding the moisturizing chamber. 
‘473 discloses a culture/exposure device (page 7, third paragraph) that for claim 1 includes a preparation module (module 16; Fig. 2; page 7, paragraph 13) which can be a humidifier, i.e. a moisturizing chamber.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the humidifier of ‘473 within ‘825 in order to control the moisture level within the chamber.  The suggestion for doing so at the time would have been in order to electrostatically charge the test atmosphere (page 7, paragraph 13). 
For claim 2, ‘825 discloses a second electrode (electrode 504; Fig. 5; [0026]) that is being interpreted as the upper metal plate. 
For claim 4, ‘825 discloses that the well is an inverted well and includes a membrane ([0015]).  
For claim 5, ‘825 discloses a top wall, i.e. a lid, that is made from a polycarbonate plastic and is therefore being interpreted as the insulated lid ([0015]).  ‘825 differs from the instant claim regarding the lid having a plurality of holes within the lid, however, ‘825 discloses a plurality of chambers that include the electrode pedestal and electrode and therefore it would have been obvious to one of ordinary skill in the art to include multiple opening in the lid in order to process multiple samples in parallel ([0027]).  
For claim 6, ‘825 discloses that the lid is removable ([0015]; Fig. 2A).  
For claim 7, ‘825 discloses that the housing encompasses the metal plates (Fig. 1; Fig. 5).  
For claim 10, ‘825 differs from the instant claim regarding a humidity sensor. 
For claim 10, ‘473 discloses a humidity sensor (page 7, paragraph 15) and it would have been obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claim 1. 
For claim 11, ‘825 discloses using a petri dish ([0015]; Fig. 2A) where the sidewall of the dish is being interpreted as the bridge of the instant application. 
For claim 12, ‘825 discloses the following limitations:
“a nanoparticle charging device”: ‘825 discloses a nanoparticle charging device (Fig. 1; [0014]).  
“a fluidic system”: ‘825 discloses a fluidic system (gas supply 156; Fig. 1; [0017]).  
“a high voltage source”: ‘825 discloses a voltage source (source 168; Fig. 1; [0017]) that is being interpreted as a high voltage source.  
“a flatbed air-liquid interface exposure module”: ‘825 discloses a flatbed air-liquid interface exposure module (Fig. 1; material receiving region 140; [0015]).  
“the nanoparticle charging device is configured for charging nanoparticles in an aerosol comprising uncharged nanoparticles, thereby obtaining an aerosol comprising charged nanoparticles”: The charging device of ‘825 is fully capable of generating a an aerosol of charged particles from uncharged nanoparticles ([0014]-[0016]). 
“the fluidic system is configured for directing the aerosol comprising charged nanoparticles through the flatbed air-liquid interface exposure module”: The fluidic system is fully capable of sending charged nanoparticles to the flatbed air-liquid interface ([0014]-[0016]; Fig. 1).
“the high voltage source is connected to the metal plate to ensure an electric field”: ‘825 discloses that the voltage source is connected to the metal plate (Fig. 1; [0014]-[0016]).  
For claim 13, ‘825 discloses a control device (device 188; Fig. 1; [0019]) that is fully capable of controlling the temperature and humidity within the system.  
For claim 14, ‘825 discloses the following steps: 
“providing the cells in a flatbed air-liquid interface exposure module”: ‘825 discloses providing cells in the exposure module (claim 23; [0015]).  
“allowing the aerosol comprising charged nanoparticles to pass through the flatbed air-liquid interface exposure module”: ‘825 discloses allowing the particles to pass through the module where this is being interpreted as the aerosol of the instant application (claim 23; [0015]; [0016]). 
“generating an electric field in the exposure section of said flatbed air-liquid interface exposure module, so as to direct the charged nanoparticles aerosol to the cells.”: ‘825 discloses generating an electric field to direct the particles through the chamber ([0023]; claim 23). 
For claim 15, ‘825 discloses using lung epithelial cells ([0024]) which is being interpreted as the alveolar epithelial cells of the instant application.  


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrucci (US 2008/0047825 A1 – hereafter ‘825) in view of Mohr et al. (WO-2010/040473 A2 – hereafter ‘473 with reference to the enclosed machine translation) and in further view of Lenz et al. (Particle and Fibre Toxicology 2009, 6:32).
For claim 3, modified ‘825 differs from the instant claim regarding the use of a water bath to humidify the aerosol.  
Lenz discloses am air-liquid interface cell exposure system (Abstract) that for claim 3 includes a water bath (Fig. 2; col. 1 page 4) as part of the humidity chamber.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the water bath of Lenz within modified ‘825 in order to obtain the predictable result of humidification of the air flow (col. 1 page 4).  
Modified ‘825 differs from the instant claim 8 regarding the temperature controller. 
Lenz discloses for claim 8 using a temperature controller like a RH/T-sensor and a heating plate (page 4, col. 1).  
It would have been obvious to one of ordinary skill in the art to employ the controller of Lenz within modified ‘825 in order to obtain the predictable result of controlling the temperature within the chamber.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petrucci (US 2008/0047825 A1 – hereafter ‘825) in view of Mohr et al. (WO-2010/040473 A2 – hereafter ‘473 with reference to the enclosed machine translation) and in further view of Lenz et al. (Particle and Fibre Toxicology 2009, 6:32) and Srinivssan et al. (US 2013/0217113 A1 – hereafter ‘113).
Modified ‘825 differs from claim 9 regarding the use of a Peltier element and a heat sink.  It should be noted that these elements are known and conventional within the art and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘113 discloses a system for conducting droplet operations (Abstract) that for claim 9 includes a system for thermal cycling that includes a thermoelectric module (module 3910, i.e. the Peltier element) backed with a heatsink (heatsink 3912; Fig. 39; [0165]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the thermoelectric module and heatsink of ‘113 within modified ‘825 in order to heat the chamber.  The suggestion for doing so at the time would have been in order to heat and cool the module ([0165]).  


Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Applicant argues on lines 7-8 of page 6 that the plurality of discrete stubs of the enable a “significantly improved electrostatic field-assisted deposition of the nanoparticles”.  This statement does not form a nexus between these alleged unexpected results, the claimed invention and the prior art of record.  While the instant specification has an examples where the deposition rate is 95% with the electric field versus 75% without the applied field, this does not appear to provide any new or unexpected results over the teachings of ‘825.  Figure 3 of the ‘825 reference shows an increase in the deposition efficiency with an increase of the electric field such that this would be expected and obvious to one of ordinary skill in the art at the time of filing.  
Applicant’s argument regarding the ‘825 reference (Petrucci) and ‘473 (Mohr) start on line 10 of page 6.  
On line 10 of page 6 through line 3 of page 11, applicant argues that ‘825 does not teach multiple stubs or pedestals.  While this may be true, the use of multiple pedestals in a single chamber is merely a duplication of parts that would be obvious to one of ordinary skill in the art at the time of filing in order to increase the throughput of each chamber.  See also MPEP § 2144.04 VI B.  Furthermore, a search of the specification did not find a comparative example that would support any new or unexpected results for the use of multiple pedestals in the chamber.  
Regarding applicant’s discussion of the advantages of the plurality of stubs as indicated on page 14, lines 21-25 of the instant application, this alleged unexpected results provided by the specification does not have nexus with the claimed invention (the inverted wells and porous membrane are not present within the instant claim 1) nor does it have nexus with the closest prior art.  Therefore, this argument is not found persuasive.  
Applicant’s arguments on the bottom of page 7, line 17 through page 8 line 6 is drawn to the arguments of the plurality of stubs in claim 1 which has already been addressed.  Regarding applicant’s arguments starting on line 7 of page 8, this is not found persuasive since the combination of ‘825 and ‘473 disclose the moisturizing chamber and adding moisture to a gas stream or particle stream is a conventional and known technique within the art and would therefore, be obvious to one of ordinary skill in the art at the time of filing.  
Applicant’s arguments regarding Lenz and ‘113 (Srinivasan) reiterates the above remarks which have been addressed.  
Therefore, the claims stand rejected.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799